UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jodi Rouviere et al.,                                                            5/18/2021

                                Plaintiffs,
                                                             1:18-cv-04814 (LJL) (SDA)
                    -against-
                                                             ORDER
 Depuy Orthopaedics, Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court has reviewed letter motions for discovery filed by Defendants DePuy

Orthopaedics, Inc. and Howmedica Osteonics Corporation, doing business as Stryker

Orthopaedics (collectively, “Defendants”) (ECF No. 305) and Plaintiffs Jodi Rouviere and Andre

Rouviere (collectively, “Plaintiffs”) (ECF No. 306), each setting forth a proposed schedule for the

remainder of supplemental expert discovery. Retaining the sequencing employed by the Court’s

prior scheduling orders (see, e.g., Order, ECF No. 128), the Court hereby ORDERS, as follows:

       1. No later than Friday, June 4, 2021, Defendants shall complete depositions of Francis

           Gannon, M.D., and Sol Bobst, Ph.D.

       2. No later than Friday, June 25, 2021, Defendants shall serve Plaintiffs with

           supplemental rebuttal reports, if any.

       3. No later than Friday, July 16, 2021, Plaintiffs shall complete depositions of any expert

           witnesses of Defendants who prepared supplemental rebuttal reports.

       4. All depositions shall be limited to three hours, and to those opinions and facts set

           forth in Dr. Gannon’s and Dr. Bobst’s supplemental reports and in Defendants’ expert

           witnesses’ rebuttals thereto.
SO ORDERED.

Dated:        New York, New York
              May 18, 2021

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   2
